[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR ORDER (#431)
The defendant, on December 2, 1991, was ordered by the court,inter alia,
         ". . . The Court ruled from the bench on December 2nd that any medical or dental, or life insurance that the defendant may have available to him from his employment with the United States Government should be made available to the former Mrs. Stewart, the plaintiff in this action, pursuant to the original judgment of the Court." (Emphasis added)
However, the legal separation judgment entered August 26, 1975 ordered the defendant to CT Page 993
         "maintain full medical insurance for the minor child and wife as are insured under his present or future employment fringe benefit insurance plans available to him and members of his family, as an employee."
Life insurance coverage is not mentioned.
When the judgment of legal separation was converted into a dissolution judgment pursuant to Section 389 of the Practice Book the original judgment's orders remained in effect.
This court finds that no obligation was imposed upon the defendant to insure his life for the benefit of the plaintiff by either judgment.
The defendant's motion is granted.
HARRIGAN, J.